DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. Independent claim 1 is directed to a “cyber event training system” comprising of “one or more data stores”, “one or more servers”, “a cyber range subsystem”, “a data access interface”, “a processor”, and “an output interface”. However, none of these recited components are defined or limited strictly to being hardware. The specifications provide open-ended language describing the components. For example, the “…data access interface 202 and output interface 204 may be any number of hardware, network, or software interfaces…” as described in [0041] of the originally filed specifications. A processor has both conventional definitions of either hardware 
Claims 2-12 are dependent on claim 1 and are similarly rejected for being directed to software.

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed to a cyber range system for analyzing response to a cyberattack from a combination of technical/non-technical participants and artificial intelligence (AI) bots of the technical/technical emulating technical/non-technical participants. A cyber range is a well-known concept in the art. They are simulations of an organization network that can be used to assess security and train users in network events or exercises. See “Cyber Ranges” by NIST, National Initiative for Cybersecurity Education (2018). The following are relevant prior arts to the claimed invention:
US 2009/0208910: Discloses a virtual machine environment for carrying out training scenarios for performing cyber-attacks or defending against a cyber-attack. A training environment is provided to evaluate human participants in their interactions of attacking and defending the virtual environment. 
US 2009/0319249: Discloses executing recorded user actions in a simulated network environment with a generated network attack. The user actions are analyzed to determine if they are in compliance with predetermined user actions.
US 2017/0304707: Discloses a cyber training system implemented as a game. A scenario-based training platform is provided for offensive participants and defensive participants to test their hacking skills. An AI opponent may be included.
US 10,135,862: Discloses simulating an attack on an organization’s network and testing the security incident response of security administrators. The actions by human users are documented and the response effectiveness metrics are generated.
US 10,600,335: Discloses a virtual cyber range for providing group training exercises, such as simulating a cyber warfare attack, for a group of trainees. The performance of the trainees are evaluated, including analysis of the actions taken by the trainee group. Subsequent training exercises are adapted to the resulting evaluation of the group.
US 2020/0104511: Discloses testing insider threat detection systems by injecting simulated user bots into a computing environment. The user bots can simulate different user types and actions, which are used to determine whether the detection system can detect the actions of the bots of the malicious user type.
US 2020/0177612: Discloses simulating cybersecurity attacks in a computer network with a plurality of users and tracking the users’ responses to the simulated attack. The responses are analyzed to determine if they have minimized the impact of the simulated attack.
H. Winter, "System security assessment using a cyber range," 7th IET International Conference on System Safety, incorporating the Cyber Security Conference 2012, Edinburgh, 2012, pp. 1-5. Discloses system security assessment using cyber ranges. Various effects from testing can be performed, including effects from user interactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-13-2021